DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 12/29/2021.  Claims 1-4 and 17-19 are pending for consideration in this Office Action.

Response to Amendment

The objections to the abstract has been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al. (US2018/0281557).

Regarding Claim 17, Park teaches a method comprising: flowing refrigerant through a cabin refrigerant circuit [at least the circuit of components 710, 860, 720, 750, 760, 730, 740; 0042; fig 1] to control temperature in a cabin of a vehicle [0006; 0031; where the function is realized by operation of the refrigerant circuit]; 
flowing a first coolant through an auxiliary coolant circuit [components 100, 300. 870, 740, 430, 500; fig 1] to control temperature associated with auxiliary devices of the vehicle [at least battery 500;0032; where the function is realized by operation of the system]; 
flowing the first coolant from the auxiliary coolant circuit and the refrigerant from the cabin refrigerant circuit through a heat exchanger [740] to exchange thermal energy between the first coolant and the refrigerant [0031; where the function is realized upon operation of the system]; 
flowing a second coolant through a powertrain coolant circuit configured to cool a machine [at least the assembly of 810, 820, 830; 0042; fig 1]; 
flowing the second coolant from the powertrain coolant circuit through a first heat exchanger [860] to exchange thermal energy between the powertrain coolant circuit and the cabin refrigerant circuit [0032; 0042] and 
providing flow communication between the auxiliary coolant circuit and the powertrain coolant circuit [at least by valve 880; 0041].

Regarding Claim 18, Park teaches the invention of Claim 17 above and Park teaches flowing the first coolant refrigerant through a second heat exchanger [860] configured to exchange thermal energy between the auxiliary coolant circuit and the cabin refrigerant circuit and the powertrain coolant circuit [where the heat exchanger 860 acts as both the air-to coolant heat exchanger and the coolant-to-refrigerant heat exchanger. See MPEP 2144.04 VB, VC where it has been held that the use of a one-piece construction instead of the structure disclosed would be a matter of obvious engineering design choice].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2018/0281557) in view of Kim (US2019/0047369).

Regarding Claim 18, Park teaches the invention of Claim 17 above but does not explicitly teach flowing the first coolant refrigerant through a second heat exchanger configured to exchange thermal energy between the auxiliary coolant circuit and the cabin refrigerant circuit and the powertrain coolant circuit.
Kim teaches a heat pump system for a vehicle [fig 1] that flows the refrigerant through a second heat exchanger [42, 44] configured to exchange thermal energy between the cabin refrigerant circuit [41] and the powertrain coolant circuit [11; 0078; 0079; 0084] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide heat exchange between the respective circuits and thereby improve the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Park to flow the first coolant refrigerant through a second heat exchanger configured to exchange thermal energy between the auxiliary coolant circuit and the cabin refrigerant circuit and the powertrain coolant circuit in view of the teachings of Kim in order to provide heat exchange between the respective circuits and thereby improve the system.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2018/0281557) in view of Amano et al. (US2017/0253104).

Regarding Claim 19, Park teaches the invention of Claim 17 above but does not teach receiving a first temperature signal indicative of a temperature associated with the first coolant; receiving a second temperature signal indicative of a temperature associated with the second coolant; and controlling a valve based at least in part on the first temperature signal and the second temperature signal to provide flow communication between the auxiliary coolant circuit and the powertrain coolant circuit.
However, Amano teaches a vehicle heat management system [0001; fig 1] that receives a first temperature signal indicative of a temperature associated with a first coolant [0030]; receives a second temperature signal indicative of a temperature associated with the second coolant [0030]; and controls a valve [18] based at least in part on the first temperature signal and the second temperature signal to provide flow communication between a first coolant circuit and a second coolant circuit [0031; 0032; 0036-0040; fig 4]. Amano teaches that it is known that this arrangement adjusts the temperatures of the respective cooling circuits and thereby improve operation of the system i.e. prevent knocking [0035; 0036-0040].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Park to receive a first temperature signal indicative of a temperature associated with the first coolant; receive a second temperature signal indicative of a temperature associated with the second coolant; and control a valve based at least in part on the first temperature signal and the second temperature signal to provide flow communication between the auxiliary coolant circuit and the powertrain coolant circuit in view of the teachings of Amano adjusts the temperatures of the respective cooling circuits and thereby improve operation of the system.


Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2018/0281557) in view of Durrani et al. (US2019/0263223).

Regarding Claim 1, Park teaches a vehicle [0002; fig 1] comprising: a powertrain heating and cooling system comprising a powertrain coolant circuit [fig 1; the assembly of line 70, line 90], the powertrain coolant circuit comprising: 
a powertrain coolant conduit [70, 90] configured to be in flow communication with an electric machine [at least the assembly of 810, 820, 830; 0042; fig 1]; and 
an air-to-coolant heat exchanger [860] in flow communication with the powertrain coolant conduit [0031]; and 
a coolant-to-refrigerant heat exchanger [860; where the heat exchanger 860 acts as both the air-to coolant heat exchanger and the coolant-to-refrigerant heat exchanger. See MPEP 2144.04 VB, VC where it has been held that the use of a one-piece construction instead of the structure disclosed would be a matter of obvious engineering design choice] in flow communication with the powertrain coolant circuit [0032], the coolant to refrigerant heat exchanger configured to exchange thermal energy between the powertrain coolant circuit [70, 90] and 
a cabin refrigerant circuit [at least the circuit of components 710, 860, 720, 750, 760, 730, 740; 0042; fig 1]; the cabin heating and cooling system configured to control temperature in a cabin of the vehicle [at least through evaporator 730; 0031], the cabin heating and cooling system comprising: the cabin refrigerant circuit [components 710, 860, 720, 750, 760, 730, 740] comprising a cabin refrigerant cycle configured to provide cooled air [0031];
an auxiliary heating and cooling system comprising an auxiliary coolant circuit [components 100, 300. 870, 740, 430, 500; fig 1], the auxiliary coolant circuit comprising: an auxiliary coolant conduit [see fig 1] configured to be in flow communication with an 
wherein the chiller [740] is configured to exchange thermal energy between the cabin refrigerant circuit and the auxiliary coolant circuit [0031]. Park does not explicitly teach a fan configured to communicate the cooled air into the cabin.
However, Durrani teaches a climate control system of a vehicle [fig 2] having a fan [6] configured to communicate the cooled air into the cabin [0078] for the obvious advantage of supplying air to the interior of the vehicle at varying speeds. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Park to have a fan configured to communicate the cooled air into the cabin in view of the teachings of Durrani in order to supply air to the interior of the vehicle at varying speeds.

Alternatively

With respect to “...an air-to-coolant heat exchanger in flow communication with the powertrain coolant conduit; and a coolant-to-refrigerant heat exchanger in flow communication with the powertrain coolant circuit, the coolant to refrigerant heat exchanger configured to exchange thermal energy between the powertrain coolant circuit and a cabin refrigerant circuit.”

Kim teaches a heat pump system for a vehicle [fig 1] having  an air-to-coolant heat exchanger [12] in flow communication with a powertrain coolant conduit [11; 0061; fig 1]; and a coolant-to-refrigerant heat exchanger [42, 44] in flow communication with 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Park to have an air-to-coolant heat exchanger in flow communication with the powertrain coolant conduit; and a coolant-to-refrigerant heat exchanger in flow communication with the powertrain coolant circuit, the coolant to refrigerant heat exchanger configured to exchange thermal energy between the powertrain coolant circuit and a cabin refrigerant circuit in view of the teachings of Kim in order to provide heat exchange to the environment and provide heat exchange between the respective circuits and thereby improve the system.

Regarding Claim 2, Park, as modified, teaches the invention of Claim 1 above and Park teaches an evaporator [730] in flow communication with the cabin refrigerant circuit and configured to cool refrigerant in the cabin refrigerant circuit, wherein the evaporator is in parallel with the chiller [740; 0031].



Regarding Claim 3, Park, as modified, teaches the invention of Claim 1 above and Park teaches wherein the auxiliary heating and cooling system is configured to control temperature associated with at least one of a battery or a computing device [0032; 0035; where battery 500 is cooled].

Regarding Claim 4, Park, as modified, teaches the invention of Claim 1 above and Park teaches a valve [880] in flow communication with the powertrain coolant circuit and the auxiliary coolant circuit, wherein the valve is configured to provide control flow communication between the powertrain coolant circuit and the auxiliary coolant circuit [0043].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763